DETAILED CORRESPONDENCE
This Office action is in response to the remarks filed 07/06/2022, with claims 1, 3-9, 11-15 and 17-20 pending and claims 2, 10, and 16 canceled.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/22/2022 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The 35 USC § 112 rejection in the previous Office action is withdrawn in light of the amendments.

Response to Arguments
Applicant's arguments filed on  have been fully considered but they are not persuasive. 
On page 9 of the remarks regarding the non-statutory obviousness-type double patenting rejection as being unpatentable over claims 1-20 of co-pending Application No. 16/730,969, the remarks recite “Applicant will revisit this issue and will consider the appropriateness of filing a Terminal Disclaimer upon indication of otherwise allowable subject matter”. 
In response, “[a] complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.” See MPEP § 804 (I)(B)(1). 
The double patenting from the previous Office action is being maintained.

On page 11 of the remarks, Applicant has presented the newly amended claim language and the states that “All of these limitations are provided for in independent claim 1, but no reference of record includes such elements. Applicant has reviewed the cited references and found nothing that would be relevant to these teachings”. The Examiner disagrees. 
In response, the claim language presented in the remarks incorporates the new amendments which has changed the scope of the claims. However, the Examiner has not been given a fair opportunity to react to these amendments. Therefore, the arguments directed to new claim language has been considered but is moot. Furthermore, the amendments has necessitated a new ground of rejections.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 4, 6, 7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Heinla, US 2022/0036310 in view of Zych, US 2014/025762 and in further view of Ferguson et al, US 2019/0114564 hereinafter “Ferguson”.

With respect to claim 1. Heinla teaches a method comprising:
identifying at least one of a characteristic and an identity of an item for delivery from an origin to a destination (see at least para. 351 along 19 and 34-35 which describes identifying an item loading location and delivery location (e.g. an origin to a destination) for each identified item to be deliver, and identifying characteristics such as location attribute and time attribute); 
identifying a plurality of possible routes between the origin and the destination using mapping information, the mapping information including for each of the plurality of possible routes, a characterization of a physical condition of a driving surface of each of a plurality of route segments comprising the possible route (see at least para. 19 taken together with 21, 316 and 324 which describes identifying a plurality of possible/candidate routing plans within a delivery area/location which comprises characteristics such as a smaller length of routes used for delivering the items or a smaller amount of time. Further, see at least para. 83 along with 329 and 350 which describes the use of map data for the delivery area as illustrated in at least figures 1A, 1B, 5A and 5B.); 
evaluating the plurality of possible routes in view of the identified at least one of the item characteristic and the item identity to select one of the plurality of possible routes (see at least para. 54-63 which describes the evaluation a plurality of routing plans and the updating (e.g. selecting) of a more efficient route to deliver the item. See para. 364 and FIG. 4A which are also related); 
providing the selected one of the plurality of possible routes to a vehicle, wherein the vehicle delivers the item from the origin to the destination via the identified route (see at least para. 78-79 along 313, 322 and 413 which teaches “transmitting the routing plan to the delivery system” in which the “the delivery system can be configured for carrying out the delivery item based on the routing plan.”); and 
identifying at least one additional constraint in connection with a delivery of the item, wherein the evaluating further comprises evaluating the plurality of possible routes in view of the identified at least one of the item characteristic and the item identity in combination with the identified at least one additional constraint to select the one of the plurality of possible routes (See at least para. 21-22 along 55-58 which at least describes setting constraints for the routing plan in connection with the item to be delivered.). 
Yet, Heinla is silent on physical condition of a driving surface; however, Zych teaches the physical condition of the a driving surface (see at least para. 51 and figures 3A, 3B, 4B, and 5-8 which best illustrates this element. 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Zych with the invention of Heinla because such a combination provide a the desired/best route based on user/content requirements. (see FIG. 15, Zych).
Both Heinla and Zych are silent on fee charged for delivery of the item, an amount of fuel necessary to deliver the item, and an amount of fuel available in the vehicle and characteristic comprises at least one of a sturdiness of the item, a fragility of the item, and a perishability of the item; however, Ferguson teaches 
wherein the at least one additional constraint comprises at least one of a fee charged for delivery of the item, an amount of fuel necessary to deliver the item, and an amount of fuel available in the vehicle (Ferguson: in at least para. 7 teaches ranking a set of candidate route plans such as shortest delivery time, lowest cost delivery, lowest fuel usage or energy consumption, least number of parcel transfers between vehicles or parcel transporters, or other preferences or objectives.); and
 wherein the item characteristic comprises at least one of a sturdiness of the item, a fragility of the item, and a perishability of the item (Ferguson: in at least para. 6 teaches special parcel instructions, such as a signature requirement or handling fragile,
perishable, or volatile contents).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Ferguson with the invention Heinla in view of Zych because the combination provides an optimal  route for the parcel. (see para. 21, Ferguson).

With respect to claim 3. Heinla in view of Zych in further view of Ferguson  discloses the method of claim 1 as rejected above. Yet, Heinla is silent on the following; however, Ferguson teaches wherein the item identity is identified by reading a code associated with the item (see at least para. 29 along with 40 which describes identifying an item by at least a barcode and/or QR code).
Thus, the combination of Heinla in view of Ferguson is achieved through programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Heinla in view of Ferguson because such combination will provide a technique for collecting information about the parcel (see para. 28, Ferguson).

With respect to claim 4. Heinla in view of Zych in further view of Ferguson  discloses the method of claim 1 as rejected above and Heinla further teaches wherein the item identity is identified by information provided by a user (see at least para 35 which describes receiving a request for an item delivery from a user and identification of that item to be delivered.).

With respect to claim 6. Heinla in view of Zych in further view of Ferguson discloses all the limitations of the method of claim 1. Yet, both Heinla and Zych are silent on the concept of a physical impact; however, Ferguson teaches wherein the evaluating further comprises characterizing each of the route segments according to a physical impact on by contents of the vehicle while traversing the route segment and assigning a route type to the route segment corresponding to the characterization thereof (Ferguson: see para. 6 along with 71 which teaches the handling of fragile or volatile parcel based on the route).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Ferguson with the invention of Heinla in view of Zych because such combination will optimize the delivery of a parcel based on the route (para 21, Ferguson).

With respect to claim 7. Heinla in view of Zych in further view of Ferguson the method of claim 6 and Heinla further teaches wherein the evaluating further comprises identifying a type of route segment that corresponds to the item based on the identified at least one of item characteristic and item identity (Heinla: see at least para. 34 along with 44 and 253 which describe identifying route for each item based on the characteristic of the item such as time of delivery and the characteristics of the route).

With respect to claim 11. Heinla in view of Zych in further view of Ferguson  teaches an intelligent delivery system for a vehicle, the intelligent delivery system comprising: 
at least one sensing device for determining at least one of a characteristic and an identity of an item for delivery from an origin to a destination (see at least para. 35 and 37 describes at least a smartphone (e.g. a sensing device) for identifying an item loading location and delivery location (e.g. an origin to a destination); 
a mapping information module for storing mapping information comprising information regarding a plurality of possible routes from the origin to the destination, the mapping information including for each of the plurality of possible routes, a characterization of each of a plurality of route segments comprising the possible route (see at least para 83 along with 329 which describes the use of map data for the delivery area as illustrated in at least figures 1A, 1B, 5A and 5B. ); and 
a route selection module for evaluating the plurality of possible routes in view of the identified at least one of the item characteristic and the item identity to select one of the plurality of possible routes (see at least para. 78-79 along 313, 322 and 413 which discloses “transmitting the routing plan to the delivery system” in which the “the delivery system can be configured for carrying out the delivery item based on the routing plan.”).
wherein the at least one additional constraint comprises at least one of a fee charged for delivery of the item, an amount of fuel necessary to deliver the item, and an amount of fuel available in the vehicle (Ferguson: in at least para. 7 teaches ranking a set of candidate route plans such as shortest delivery time, lowest cost delivery, lowest fuel usage or energy consumption, least number of parcel transfers between vehicles or parcel transporters, or other preferences or objectives.); and
 wherein the item characteristic comprises at least one of a sturdiness of the item, a fragility of the item, and a perishability of the item (Ferguson: in at least para. 6 teaches special parcel instructions, such as a signature requirement or handling fragile,
perishable, or volatile contents).
Yet, Heinla is silent on physical condition of a driving surface; however, Zych teaches the physical condition of the a driving surface (see at least para. 51 and figures 3A, 3B, 4B, and 5-8 which best illustrates this element. 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Zych with the invention of Heinla because such a combination provide a the desired/best route based on user/content requirements. (see FIG. 15, Zych).
Both Heinla and Zych are silent on fee charged for delivery of the item, an amount of fuel necessary to deliver the item, and an amount of fuel available in the vehicle and characteristic comprises at least one of a sturdiness of the item, a fragility of the item, and a perishability of the item; however, Ferguson teaches 
wherein the at least one additional constraint comprises at least one of a fee charged for delivery of the item, an amount of fuel necessary to deliver the item, and an amount of fuel available in the vehicle (Ferguson: in at least para. 7 teaches ranking a set of candidate route plans such as shortest delivery time, lowest cost delivery, lowest fuel usage or energy consumption, least number of parcel transfers between vehicles or parcel transporters, or other preferences or objectives.); and
 wherein the item characteristic comprises at least one of a sturdiness of the item, a fragility of the item, and a perishability of the item (Ferguson: in at least para. 6 teaches special parcel instructions, such as a signature requirement or handling fragile,
perishable, or volatile contents).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Ferguson with the invention Heinla in view of Zych because the combination provides an optimal  route for the parcel. (see para. 21, Ferguson).

With respect to claim 12. Heinla in view of Zych in further view of Ferguson  in view of Zych in further view of Ferguson  discloses the intelligent delivery system of claim 11 as rejected above and further teaches wherein the route selection module further provides the selected one of the plurality of possible routes to a vehicle, wherein the vehicle delivers the item from the origin to the destination via the identified route (see at least para. 101 along with 78-79, 313, 322 and 413 which discloses “processing device” and “transmitting the routing plan to the delivery system” in which the “the delivery system can be configured for carrying out the delivery item based on the routing plan.”).

With respect to claim 13. Heinla in view of Zych in further view of Ferguson  discloses all the limitation of the intelligent delivery system of claim 11 and Heinla further teaches wherein the vehicle comprises an autonomous vehicle (see at least para. 29).
With respect to claim 14. Heinla in view of Zych in further view of Ferguson discloses all the limitations of the intelligent delivery system of claim 11,  and Heinla further teaches wherein the evaluating further comprises: 
identifying a type of route segment that corresponds to the item based on the identified at least one of item characteristic and item identity (Heinla: see at least para. 34 along with 44 and 253 which describe identifying route for each item based on the characteristic of the item such as time of delivery and the characteristics of the route).
Yet, both Heinla and Zych are silent on physical impact as currently claimed. However, Ferguson teaches characterizing each of the route segments according to physical impact by contents of the vehicle while traversing the route segment and assigning a route type to the route segment corresponding to the characterization thereof (Ferguson: see para. 6 along with 71 which teaches the handling of fragile or volatile parcel based on the route).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Larner in with the invention of Heinla view of Zych in further view of Ferguson because such combination will optimize the delivery of a parcel based on the route (para 21, Ferguson).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Heinla in view of Zych in view of Ferguson and in further view of Kisiler US 2018/0018619.

With respect to claim 5. Heinla in view of Zych in further view of Ferguson discloses all the limitations of the method of claim 1 as rejected above. Yet, Heinla is silent on identified using imaging devices and while Zych and Ferguson teaches an image capturing devices both Zych and Ferguson are silent on identified using imaging devices to capture one or more images of the item by which to identify the item; however, Kisiler teaches wherein the item identity is identified using imaging devices to capture one or more images of the item by which to identify the item (see at least para. 54 along with 57-58 and 62). 
Thus, the combination of Heinla in view of Ferguson and in further view of Kisiler is achieved through programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Heinla in view of Ferguson in further view of Kisiler because such combination will provide a technique for identifying items to be loaded and unloaded into a vehicle (see para. 31, Kisiler).

Claims 8, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Heinla in view of Zych in view of Ferguson in further view of Larner et al., US2019/0114564 hereinafter “Larner”.

With respect to claim 8. Heinla disclose the method of claim 7 as rejected above while Larner further teaches wherein the selecting further comprises selecting the one of the plurality of possible routes that has a highest percentage of route segments of the identified type (Larner: see at least para. 85 along with 83 which teaches using a threshold value to determine portion of the routes).

With respect to claim 9. Heinla in view of Zych in further view of Ferguson  discloses the method of claim 1 as reject above. Yet, both Heinla, Zych and Ferguson are silent on the concept of comfort level while Ferguson teaches the physical impact on the contents; however, Larner teaches comprising, subsequent to completion of a delivery of the item, updating the mapping information for at least one of the route segments of the selected route using information provided by at least one of the vehicle and a vehicle passenger regarding the comfort level of the route segment (Larner: see at least para. 8 along with 81 and 83 when taken together describes using feedback about the level of comfort of the passenger during the route and updating route characteristics and level of comfort threshold value).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Larner in with the invention of Heinla view of Zych in further view of Ferguson because such combination will provide comfortable ride experience (para 24, Larner).

With respect to claim 15. Heinla in view of Zych in further view of Ferguson the intelligent delivery system of claim 11. Yet Heinla is silent on the concept of comfort level; however, Larner teaches wherein, subsequent to completion of a delivery of the item, the mapping information for at least one of the route segments of the selected route is updated using information provided by at least one of the vehicle and a vehicle passenger regarding the comfort level of the route segment (Larner: see at least para. 8 along with 81and 83 when taken together describes using feedback on a level of comfort of the passenger during the route and updating route characteristics and level of comfort threshold value).

Claim 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kisiler, US 2018/0018619 in view of Zych, US 2014/0257621 in further view of Ferguson et al, US 2019/0114564 hereinafter “Ferguson”.

With respect to claim 17. Kisiler teaches a vehicle comprising: 
an onboard computer (item 104, see at least para. 34); 
a sensor suite comprising a plurality of imaging devices and at least one sensing device for determining at least one of a characteristic and an identity of an item for delivery from an origin to a destination (see at least para. 54 along with 57-58, 62-63, and 66 which describe using image data to recognize an item, FIG. 3); 
a mapping information module for storing mapping information comprising information regarding a plurality of possible routes from the origin to the destination (see at least para 90-92 which describes map information based on the potential optimal route list), the mapping information including for each of the plurality of possible routes (see at least para. 111), a characterization of a physical condition of a driving surface each of a plurality of route segments comprising the possible route (see at least para. 97 which describes the potential optimal routes characterized by route rules); and 
a route selection module for evaluating the plurality of possible routes in view of the identified at least one of the item characteristic and the item identity to select one of the plurality of possible routes (see at least para. 77 along with 115 which describes selection of a route based on the characteristics and identity of the item ).
Yet, Kisiler is silent on physical condition of a driving surface; however, Zych teaches the physical condition of the a driving surface (see at least para. 51 and figures 3A, 3B, 4B, and 5-8 which best illustrates this element. 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Zych with the invention of Kisiler because such a combination provide a the desired/best route based on user/content requirements. (see FIG. 15, Zych).
Both Kisiler and Zych are silent on fee charged for delivery of the item, an amount of fuel necessary to deliver the item, and an amount of fuel available in the vehicle and characteristic comprises at least one of a sturdiness of the item, a fragility of the item, and a perishability of the item; however, Ferguson teaches 
wherein the at least one additional constraint comprises at least one of a fee charged for delivery of the item, an amount of fuel necessary to deliver the item, and an amount of fuel available in the vehicle (Ferguson: in at least para. 7 teaches ranking a set of candidate route plans such as shortest delivery time, lowest cost delivery, lowest fuel usage or energy consumption, least number of parcel transfers between vehicles or parcel transporters, or other preferences or objectives.); and
 wherein the item characteristic comprises at least one of a sturdiness of the item, a fragility of the item, and a perishability of the item (Ferguson: in at least para. 6 teaches special parcel instructions, such as a signature requirement or handling fragile,
perishable, or volatile contents).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Ferguson with the invention Kisiler in view of Zych because the combination provides an optimal  route for the parcel. (see para. 21, Ferguson).

With respect to claim 18. Kisiler discloses all the limitation for the vehicle of claim 17 as rejected above, and Kisiler further teaches wherein the route selection module further provides the selected one of the plurality of possible routes to a vehicle, wherein the vehicle delivers the item from the origin to the destination via the identified route (see at least para. 76-77 along with 111 which describes an optimal route for the vehicle to travel to deliver the item).

With respect to claim 19. Kisiler in view of Zych and in further view of Ferguson discloses the vehicle of claim 17 as rejected above the vehicle of claim 17 and further teaches wherein the evaluating further comprises: 
identifying a type of route segment that corresponds to the item based on the identified at least one of item characteristic and item identity (Kisiler: see at least para. 48 which teaches “determining the characteristic of items…determining one or more routes for obtaining and/or delivering items and providing instructions for loading items on the vehicle.” which reads on limitation). 
Yet, Kisiler in view of Zych is silent on physical impact as currently claimed. However, Ferguson teaches characterizing each of the route segments according to a relative comfort level experienced by contents of the vehicle while traversing the route segment and assigning a route type to the route segment corresponding to the characterization thereof (Ferguson: see para. 6 along with 71 which teaches the handling of fragile or volatile parcel based on the route).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Ferguson with the invention of Kisiler in view of Zych because such combination will optimize the delivery of a parcel based on the route (para 21, Ferguson).

With respect to claim 20. Kisiler discloses all the limitation for the vehicle of claim 17 as rejected above, and Kisiler wherein the selecting further comprises selecting the one of the plurality of possible routes that has a highest percentage of route segments of the identified type (Kisiler: see at least para. 97 which teaches scoring the routes).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/730969 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application recites a method of evaluating the plurality of possible routes in view of the identified at least one of the item characteristic and the item identity to select one of the plurality of possible routes; and providing the selected one of the plurality of possible routes to a vehicle, wherein the vehicle delivers the item from the origin to the destination via the identified route. While claim 1 of the co-pending application recites a method of evaluating the plurality of possible routes in view of the identified at least one of the item characteristic and the item identity and the at least one additional constraint to select one of the plurality of possible routes; and providing the selected one of the plurality of possible routes to a vehicle, wherein the vehicle delivers the item from the origin to the destination via the identified route. The instant application and co-pending application differ in that claim 1 of the co-pending application recites additional elements such as in view of the identified at least one of the item characteristic. While, claim 1 of the instant application perform similar functions, it would have been obvious to a person of ordinary skill in the art to modify claim 1 by omitting the limitation of in view of the identified at least one of the item characteristic.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant App. – 16/661,809
Co-pending App. – 16/730969
Claim 1— A method comprising: identifying at least one of a characteristic and an identity of an item for delivery from an origin to a destination; identifying a plurality of possible routes between the origin and the destination using mapping information, the mapping information including for each of the plurality of possible routes, a characterization of each of a plurality of route segments comprising the possible route; evaluating the plurality of possible routes in view of the identified at least one of the item characteristic and the item identity to select one of the plurality of possible routes; and providing the selected one of the plurality of possible routes to a vehicle, wherein the vehicle delivers the item from the origin to the destination via the identified route.
Claim 1—A method comprising: identifying at least one of a characteristic and an identity of an item for delivery from an origin to a destination; identifying a plurality of possible routes between the origin and the destination using mapping information, the mapping information including for each of the plurality of possible routes, a characterization of each of a plurality of route segments comprising the possible route; identifying at least one additional constraint in connection with a delivery of the item; evaluating the plurality of possible routes in view of the identified at least one of the item characteristic and the item identity and the at least one additional constraint to select one of the plurality of possible routes; and providing the selected one of the plurality of possible routes to a vehicle, wherein the vehicle delivers the item from the origin to the destination via the identified route.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.T/Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661